Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
an augmented reality
system
to display an augmented …
1 and 2
2
an imaging
system
to image the anatomical ...
1 and 3-5
3
a measuring
system
to measure an anatomical …
1 and 6-8

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (2019/0167352; IDS).

Regarding claim 1, Mahfouz teaches a system for dynamic registration of anatomy of a patient using augmented reality (e.g., generating navigation instructions to be facilitate implantation of the dynamic orthopedic implant, where the navigation instruction include concurrently tracking at least a portion of a patient and a surgical tool using a combination ultrawide band and inertial measurement unit. Mahfouz: [0012] L.10-15;  to provide an augmented reality experience is registration of the projected image with respect to the natural environment. More specifically, it has been previously impossible to precisely position virtual objects on top of corresponding targets in the real-world (i.e., natural environment) and update this positioning as the objects in the natural environment and the user moves. But precise alignment between the real-world objects and the augmented reality projected objects is critical for an image-guided surgery because inaccurate or jittery registration can cause misalignment of bone cuts, implant placement, and an overall negative impact on principal performance of surgical procedures. Mahfouz: [0130]. IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities; Mahfouz: [0133] L.1-2. This exemplary workflow includes registration and calibration of the applicable tracking systems, which maybe AR, UWB, or IMU or any combination of those. The registration step ensures all tracking systems are synchronized to the same coordinate systems. Mahfouz: [0135] L.4-8), comprising: 
an augmented reality system configured to display an augmented representation of an anatomical feature of the patient in an augmented reality environment (e.g., As changes are made to the virtual anatomical model by any user, these changes are relayed over the network to the other users and each user's visual display is updated accordingly. Mahfouz: [0132] L.8-11. It should further be understood that the AR information display/feedback may be implemented in the form of a head-mounted display, where information is relayed into the AR visor; Mahfouz: [0138] L.1-4); 
an imaging system configured to image the anatomical feature of the patient and generate anatomical imaging data (e.g., IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities or after imaging using a combination of IMUs and/or UWB positioning systems. Mahfouz: [0133] L.1-5.  It is obvious that the dynamic data of the patient anatomy are dynamic imaging data obtained from the imaging modalities: “static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound.”  Mahfouz: [0131] L.9-12); 
a measuring system configured to measure an anatomical movement of the patient and generate an anatomical movement data (e.g., tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation. Mahfouz: [0116] L.6-10; to precisely position virtual objects on top of corresponding targets in the real-world (i.e., natural environment) and update this positioning as the objects in the natural environment and the user moves. Mahfouz: [0130] L.5-8.  IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities or after imaging using a combination of IMUs and/or UWB positioning systems. Mahfouz: [0133] L.1-5.  It is interpreted that the IMU and/or UWB are measuring device of positions and movements of objects); and 
a computer system in communication with the augmented reality system, imaging system, and the measuring system (e.g., IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities or after imaging using a combination of IMUs and/or UWB positioning systems. Communication and data transfer between each subsystem (IMU, UWB, augmented reality (AR)) may be accomplished through use of application program interfaces (API's) that translate the data from each subsystem into a format readable by the others or by a CPU.  Mahfouz: [0133] L.1-9), the computer system configured to: 
receive the anatomical imaging data from the imaging system and the anatomical movement data from the measuring system (e.g., IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities or after imaging using a combination of IMUs and/or UWB positioning systems. Communication and data transfer between each subsystem (IMU, UWB, augmented reality (AR)) may be accomplished; Mahfouz: [0133] L.1-6; After the implant is affixed to the patient anatomy, the surgeon may take the implant through a range of motion. Because of the tracker(s) associated with the implant, the central computer records the position and/or orientation information output from the tracker and correlates this to calculate the position of the implant. Mahfouz: [0147] L.1-6), 
generate the augmented representation based on the anatomical imaging data (e.g., to create virtual jigs for joint arthroplasty using an AR system and a hybrid tracking systems such as IMU and UWB. In the preoperative workflow, the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Mahfouz: [0155] L.3-10; the virtual guide is rendered using one or more augmented reality modules to allow depiction of the virtual guide aligned with the real world patient anatomy. In this fashion, the virtual guides may be visually superimposed onto the patient's anatomy through either an overlay image on a head-mounted; Mahfouz: [0156] L.18-23), 
associate the augmented representation with the anatomical feature of the patient (e.g., the AR system may provide visualization of the placement of the implant by overlaying a virtual bone and the virtual acetabular cup on the patient in the context of a total hip arthroplasty; Mahfouz: [0153] L.10-13), 
correlate the augmented representation with the anatomical movement data (e.g., The AR system can also be used in combination of the UWB/IMU tracker. Mahfouz: [0140] L.25-26. Because of the tracker(s) associated with the implant, the central computer records the position and/or orientation information output from the tracker and correlates this to calculate the position of the implant. Mahfouz: [0147] L.3-6), 
selectively update the augmented representation based on the anatomical movement data (e.g., the external tracking system may continuously estimate and track the position and orientation of the units in real-time and send the estimated coordinates of the target units to a software application of the system, which updates and renders the augmented information along with the coordinates of the target units. Mahfouz: [0192] L.12-17), and 
render the augmented representation in the augmented reality environment on the augmented reality system (e.g., The embodiment may first register the units from the external tracking system to the virtual-world coordinate system where the coordinates of the units for the external tracking system are predefined. In the virtual-world coordinate system, computer-generated models or images are rendered and superimposed on top of the patient's anatomy via a display device (e.g., a projector, a heads-up display, etc.). Mahfouz: [0192] L.5-11).

Regarding claim 2, Mahfouz teaches the system of claim 1, wherein the augmented reality system is configured to display the augmented representation over a portion of the patient in the augmented reality environment (e.g., The AR system may operate in combination with the reference trackers on the patient bone and implant to perform a kinematic verification, where the surgeon can manually manipulate the bone and/or joint. The AR may overlay information regarding the placement of the implant, the range of motion of the implant, and the contacting area of the implant during motion.  Mahfouz: [0154] L.3-9. After the considered AR systems are registered, the rendering module combines the input image taken from the camera sensor in the AR system and the virtual guide using the estimated pose and then, renders the augmented image on the display. Next, all resections relevant to the surgical procedure are visually assisted by overlaying the proposed cutting location and orientation on the anatomy. Mahfouz: [0205] L.1-7).

Regarding claim 3, Mahfouz teaches the system of claim 1, wherein the imaging system includes a member selected from a group consisting of: an ultrasound system, a computed tomography (CT) system, an electromagnetic system, a cone beam computed tomography (CBCT) system, a blood gas exchange system, a mechanically controlled ventilation system, a spirometry system, an electrocardiogram (ECG) system, a magnetic resonance imaging (MRI) system, an electromechanical wave propagation system, a transesophageal echocardiogram (TEE) system, and combinations thereof (e.g., the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Mahfouz: [0155] L.3-10).

Regarding claim 4, Mahfouz teaches the system of claim 1, wherein the imaging system is configured to image the anatomical feature of the patient and generate the anatomical imaging data prior to performance of a surgical procedure on the patient (e.g., an exemplary embodiment for preoperative and intraoperative workflows in greater detail than that depicted in FIG. 6 to create virtual jigs for joint arthroplasty using an AR system and a hybrid tracking systems such as IMU and UWB. In the preoperative workflow, the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof.  Mahfouz: [0155] L.1-10).

Regarding claim 5, Mahfouz teaches the system of claim 1, wherein the imaging system is configured to image the anatomical feature of the patient (e.g., IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities or after imaging using a combination of IMUs and/or UWB positioning systems. Mahfouz: [0133] L.1-5) and generate the anatomical imaging data during performance of a surgical procedure on the patient (e.g., an intraoperative workflow when using an AR system, where a camera (or multiple cameras) are built into a head-mounted or hand-held (or body-attached) display device should be calibrated. In general, camera calibration is utilized to find camera intrinsics (also called internal parameters). In this routine, calibration targets the camera on a known structure having many individual and identifiable points. By viewing this structure from different angles, the relative location and orientation of the camera for each image as well as the intrinsics of the camera may be computed. To provide multiple views, a diverse set of images at different orientations and distances are taken. Specific to a head-mounted or hand-held AR system, multiple views of a known planar object (e.g., chessboard) are taken along with rotating the display device and moving back and forth (instead of moving the target). Mahfouz: [0168] L.1-16).

Regarding claim 6, Mahfouz teaches the system of claim 1, wherein the measuring system includes a member selected from a group consisting of: an ultrasound system, a computed tomography (CT) system, an electromagnetic system, a cone beam computed tomography (CBCT) system, a blood gas exchange system, a mechanically controlled ventilation system, a spirometry system, an electrocardiogram (ECG) system, a magnetic resonance imaging (MRI) system, an electromechanical wave propagation system, a transesophageal echocardiogram (TEE) system, and combinations thereof (e.g., tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation. Mahfouz: [0116] L.6-10; to precisely position virtual objects on top of corresponding targets in the real-world (i.e., natural environment) and update this positioning as the objects in the natural environment and the user moves. Mahfouz: [0130] L.5-8.  This exemplary workflow includes registration and calibration of the applicable tracking systems, which maybe AR, UWB, or IMU or any combination of those. Mahfouz: [0135] L.4-7. IMU/UWB/AR assisted dynamic planning may include capturing dynamic data of the patient anatomy through one or more imaging modalities or after imaging using a combination of IMUs and/or UWB positioning systems. Mahfouz: [0133] L.1-5. Imaging modalities includes “static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound.”  Mahfouz: [0131] L.9-12 ).

Regarding claim 7, Mahfouz teaches the system of claim 1, wherein the measuring system is configured to measure the anatomical movement of the patient and generate the anatomical movement data prior to performance of a surgical procedure on the patient (e.g., a process for creating cutting guides preoperatively that may include creation of physical alignment guides, physical cutting guides, virtual alignment guides, and virtual cutting guides utilized as part of an augmented reality enabled surgery. The pre-operative steps include creating a virtual model of the patient-specific anatomy that will be the subject of the surgical procedure. The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound. Mahfouz: [0131] L.2-12; an exemplary process for utilizing dynamic data across the episode of surgical care to create patient-specific implants and instruments, as well as place the implant and monitor performance post-operatively. The process includes a kinematic assessment that may be carried out using fluoroscopic or other dynamic imaging modality (as opposed to traditional, static imaging), which is uploaded to a processing CPU to reconstruct motion and anatomical structures from the imaging data. Mahfouz: [0252] L.1-9).

Regarding claim 8, Mahfouz teaches the system of claim 1, wherein the measuring system is configured to measure the anatomical movement (e.g., After the implant is affixed to the patient anatomy, the surgeon may take the implant through a range of motion. Because of the tracker(s) associated with the implant, the central computer records the position and/or orientation information output from the tracker and correlates this to calculate the position of the implant. Mahfouz: [0147] L.1-6) and generate the anatomical movement data during performance of a surgical procedure on the patient (e.g., the AR system may operate in combination with trial components enabled with at least one of an UWB unit and an IMU unit, and/or utilizing the reference trackers on the patient bone(s) to allow orthopedic implant trial placement. The AR may overlay information regarding to the placement of the trial component, the range of motion of the patient, and the contacting area of the implant during motion. Mahfouz: [0152] L.2-9).

Regarding claim 9, Mahfouz teaches the system of claim 1, wherein the anatomical movement data includes anatomical movement data collected over a movement cycle of the anatomy of the patient (e.g., After the implant is affixed to the patient anatomy, the surgeon may take the implant through a range of motion. Because of the tracker(s) associated with the implant, the central computer records the position and/or orientation information output from the tracker and correlates this to calculate the position of the implant. Mahfouz: [0147] L.1-6).

Regarding claim 11, Mahfouz teaches the system of claim 1, the computer system is configured to update the augmented representation by updating a position of the anatomical feature of the patient, thereby compensating for a movement of the anatomical feature according to the anatomical movement data (e.g., it has been previously impossible to precisely position virtual objects on top of corresponding targets in the real-world (i.e., natural environment) and update this positioning as the objects in the natural environment and the user moves. Mahfouz: [0130] L.4-8; the external tracking system may continuously estimate and track the position and orientation of the units in real-time and send the estimated coordinates of the target units to a software application of the system, which updates and renders the augmented information along with the coordinates of the target units. Mahfouz: [0192] L.12-17.  Additionally, the surgical instrument used for the cutting can be tracked and the true orientation and location of the cut is updated in the AR overlay in real-time. Mahfouz: [0205] L.7-10).

Regarding claim 12, Mahfouz teaches the system of claim 1, the computer system is configured to update the augmented representation by updating a structure of the augmented representation, thereby showing structural changes of the augmented representation according to anatomical movement data (e.g., the external tracking system may continuously estimate and track the position and orientation of the units in real-time and send the estimated coordinates of the target units to a software application of the system, which updates and renders the augmented information along with the coordinates of the target units. Mahfouz: [0192] L.12-17. As the operator looks through the visor of the AR helmet, virtual representations of the patient's bones of the knee joint and the needle are overlaid the real-world images of the patient's leg in a registered and aligned manner. Given that the patient's leg and needle are concurrently tracked, any change in position and orientation will be updated in real time concurrently via the real-world view and the virtual image of the patient's bone and needle. Mahfouz: [0225] L.18-25).

Regarding claim 15, Mahfouz teaches the system of claim 1, wherein the computer system is configured to selectively update the augmented representation in response to an input (e.g., Referencing FIG. 45, the foregoing AR system may be utilized to generate virtual anatomical structures constructed from ultrasound data and updated based upon further ultrasound scanning. This can be particularly useful in aiding an operator using ultrasound imaging to find/locate difficult anatomical landmarks or visualizing features located near the reconstructed anatomical structures. Mahfouz: [0227]).

Regarding claim 16, the claim is a method claim of system claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Mahfouz further teaches that “The present disclosure is directed to dynamic orthopedic implants, methods of creating the same, methods of manufacturing the same, and mounting the dynamic implants as part of a surgical procedure, as well as tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation.” (Mahfouz: [0002]).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz as applied to claim 1 (16) and further in view of Deering et al. (6,417,861; IDS).

Regarding claim 10, Mahfouz teaches the system of claim 1, wherein the computer system is further configured to smooth the augmented representation, thereby smoothing out jagged edges of the augmented representation (e.g., FIG. 57 illustrates a fluoroscopic image of a geometric calibration grid before and after geometric distortion removal. As part of this substep, one may compute the bilinear transform for each set of four grid points that transforms the image positions of the beads in the left image to regularly spaced grid locations in the right. Clearly, the calibration procedure removes the pin-cushion distortion so that the grid points lie along straight lines. Mahfouz: [0258]. See 10_1 below).
While Mahfouz does not explicitly teach, Deering teaches:
(10_1). to smooth the augmented representation, thereby smoothing out jagged edges of the augmented representation (e.g., While the number of pixels is an important factor in determining graphics system performance, another factor of equal import is the quality of the image. For example, an image with a high pixel density may still appear unrealistic if edges within the image are too sharp or jagged (also referred to as "aliased"). One well-known technique to overcome these problems is anti-aliasing. Anti-aliasing involves smoothing the edges of objects by shading pixels along the borders of graphical elements. More specifically, anti-aliasing entails removing higher frequency components from an image before they cause disturbing visual artifacts. For example, anti-aliasing may soften or smooth high contrast edges in an image by forcing certain pixels to intermediate values (e.g., around the silhouette of a bright object superimposed against a dark background). Deering: c.2 L.10-24.  Therefore, the aliased edge is a distorted edge and it can be smoothed with anti-aliasing by shading pixels along the border of the graphical elements).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Deering into the teaching of Mahfouz so that jagged edges can be smoothed with anti-aliasing.

Regarding claim 20, the claim is a method claim of system claim 10.  The claim is similar in scope to claim 10 and it is rejected under similar rationale as claim 10.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz as applied to claim 1 and further in view of West (2017/0091977; IDS).

Regarding claim 13, Mahfouz teaches the system of claim 1, the computer system is configured to update the augmented representation by updating at least one of a position of the anatomical feature (e.g., it has been previously impossible to precisely position virtual objects on top of corresponding targets in the real-world (i.e., natural environment) and update this positioning as the objects in the natural environment and the user moves. Mahfouz: [0130] L.4-8) and a structure of the augmented representation (e.g., the external tracking system may continuously estimate and track the position and orientation of the units in real-time and send the estimated coordinates of the target units to a software application of the system, which updates and renders the augmented information along with the coordinates of the target units. Mahfouz: [0192] L.12-17) by animating a transition between an original state of the augmented representation and the updated state of the augmented representation (see 13_1 below).
While Mahfouz does not explicitly teach, West teaches:
(13_1). by animating a transition between an original state of the augmented representation and the updated state of the augmented representation (e.g., In some embodiments, the animation module 210 may propagate transition modifications into the future or past, from the animation time at which the original movement operation was performed. The animation module 210 may use a damping function that limits the propagation of changes to the neighboring frames. The damping could be a function of the amount of movement imparted by the user 100; for example, a large modification by the user 100 could propagate farther (e.g., to more adjacent frames) than a small modification. Further, the number of frames into the future or past updated with transition modifications may be determined based on the animation restraints. West: [0043].  Therefore, the movement operation is animated the transition from the current to future or past state (movement or structural state) using a damping function of movement in position or change in structural states).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of West into the teaching of Mahfouz so that damping function is applied to transitioning between two states with a number of frames.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz as applied to claim 1 (16) and further in view of Liao et al. (2013/0279825; IDS).

Regarding claim 14, Mahfouz teaches the system of claim 1, wherein the computer system is configured to selectively update the augmented representation based on the anatomical movement data at a predetermined interval (see 14_1 below).
While Mahfouz does not explicitly teach, Liao teaches:
(14_1). the computer system is configured to selectively update the augmented representation based on the anatomical movement data at a predetermined interval (e.g., cardiac motion can be learned for various parts of the aorta by 3D tracking of landmarks such as the pigtail catheter temporarily put at the target (e.g., aortic root).  The 3D motion estimated from tracking can be a combination of cardiac and breathing motion, and is further parameterized to provide an independent model for cardiac and breathing motion. Alternatively, cardiac motion may be isolated by ECG gating, and a breathing motion model may be built from the ECG gated tracking. The correlation motion model may also be learned for the relationship between the motions at different parts of the aorta at different cardiac and breathing phases to provide quantitative analysis about the influence of breathing and cardiac motion on the anatomical change of the aorta. The cardiac and respiratory phase can be obtained via a surrogate signal such as an ECG and spirometer, or an image-based method. Liao: [0039] L.1-16. Therefore, measurements are made within the interval for the cardiac and respiratory phase).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liao into the teaching of Mahfouz so that updates of measurements are made within the cardiac and respiratory phases.

Regarding claim 19, Mahfouz teaches the method of claim 16, wherein the measuring system includes an electrocardiogram (ECG) system, and wherein the anatomical movement data includes an ECG electrical cycle having a plurality of components, and each one of the components correlates to a segment of the augmented representation (e.g., Because of the tracker(s) associated with the implant, the central computer records the position and/or orientation information output from the tracker and correlates this to calculate the position of the implant. Mahfouz: [0147] L.3-6; see 19_1 below).
While Mahfouz does not explicitly teach, Liao teaches:
(19_1). the measuring system includes an electrocardiogram (ECG) system, and wherein the anatomical movement data includes an ECG electrical cycle having a plurality of components, and each one of the components correlates to a segment of the augmented representation (e.g., cardiac motion can be learned for various parts of the aorta by 3D tracking of landmarks such as the pigtail catheter temporarily put at the target (e.g., aortic root).  The 3D motion estimated from tracking can be a combination of cardiac and breathing motion, and is further parameterized to provide an independent model for cardiac and breathing motion. Alternatively, cardiac motion may be isolated by ECG gating, and a breathing motion model may be built from the ECG gated tracking. The correlation motion model may also be learned for the relationship between the motions at different parts of the aorta at different cardiac and breathing phases to provide quantitative analysis about the influence of breathing and cardiac motion on the anatomical change of the aorta. The cardiac and respiratory phase can be obtained via a surrogate signal such as an ECG and spirometer, or an image-based method. Liao: [0039] L.1-16. Therefore, the measuring system (tracking) includes ECG and spirometer and the motions at different parts of the aorta at different cardiac and breathing phases are correlated to the identified parts);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liao into the teaching of Mahfouz so that cardiac motion is isolated by ECG gating and the motion can be learned at different parts of the aorta at different cardiac and breathing phases.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz as applied to claim 16 and further in view of Halmann et al. (2018/0256132).

Regarding claim 17, Mahfouz teaches the method of claim 16, wherein the measuring system includes an ultrasound system having an ultrasound probe, whereby 2D images are captured by moving the ultrasound probe over the anatomical feature of the patient and pausing for a predetermined time at a set pause interval (see 17_1 below).
While Mahfouz does not explicitly teach, Halmann teaches:
(17_1). an ultrasound system having an ultrasound probe, whereby 2D images are captured by moving the ultrasound probe over the anatomical feature of the patient and pausing for a predetermined time at a set pause interval (e.g., ultrasound data is acquired during at least first and second acquisition intervals that are spaced apart by at least a brief period of time. Between the first and second acquisition intervals, some aspect of the patient's anatomy is physically moved or adjusted, such as changing and orientation the patient's body, raising or lowering one or more limbs, undergoing physical exertion (e.g., a stress test) and the like. The examination protocol/procedure includes standardized procedures adopted by multiple positions, as well as individualized procedures that may be utilized by only a single physician or a handful of physicians.  Halmann: [0023] L.4-15.  Therefore, ultrasound data is acquired at acquisition interval with brief period of time for adjusting the patient’s anatomy.  This brief period of time is taken as a set pause interval. The ultrasound probe 126 is configured to be maintained against a patient proximate a region of interest. Additionally or alternatively, the ultrasound probe 126 is configured to acquire ultrasound data during an examination protocol while maintaining an ultrasound probe against a patient region of interest as a patient is moved between first and second examination related positions in connection with the examination monitoring protocol during which an ultrasound probe is maintained against a patient region of interest. The ultrasound probe 126 is configured to acquire ultrasound data or information from a region of interest (ROI) (e.g., organ, blood vessel, heart, brain, fetal tissue, cardiovascular, neonatal brain, embryo, abdomen, and/or the like) that includes one or more anatomical structures of the patient. Halmann: [0033] L.1-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halmann into the teaching of Mahfouz because the ultrasound is convenient to use to acquire data of anatomy of a patient with flexible positioning of the ultrasound probe between acquisition intervals.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz as applied to claim 16 and further in view of LeCorre (machine translation of FR2883718; Date filed 4/4/2005).

Regarding claim 18, Mahfouz teaches the method of claim 16, wherein the measuring system includes a spirometry system, and wherein the anatomical movement data includes a flow volume loop having a plurality of reference points that correlate a position of the augmented representation with a known volume of air in lungs of the patient (e.g., Because of the tracker(s) associated with the implant, the central computer records the position and/or orientation information output from the tracker and correlates this to calculate the position of the implant. Mahfouz: [0147] L.3-6; see 18_1 below).
While Mahfouz does not explicitly teach, LeCorre teaches:
(18_1). the measuring system includes a spirometry system, and wherein the anatomical movement data includes a flow volume loop having a plurality of reference points that correlate a position of the augmented representation with a known volume of air in lungs of the patient (e.g., The spirometer is indeed the best way to measure the change in the volume of air in the lungs of an individual during his breathing cycles. In addition, a spirometer makes it possible to establish a correlation between a thoracic expansion, that is, a given expiration and / or inspiration, and the corresponding air volume. On the other hand, a spirometer advantageously makes it possible to establish a precise correlation between the volume of air contained in the lungs of an individual and the position of the organ to be treated. It is therefore possible with this type of instrument to substantially reproduce identically the positioning of the organ to be treated from one session to another.  LeCorre: p.5 para.5);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of LeCorre into the teaching of Mahfouz so that positioning of the organ to be treated from one session to another can be substantially reproduced identically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611